Title: To George Washington from Richard Humpton, 12 February 1783
From: Humpton, Richard
To: Washington, George


                        
                            Sir
                            Philadelphia 12th Febry 1783
                        
                        I had the honour of receivg Your duplicate of the 25th Decbr last, from the Secretary at War, Your first I
                            have got from the Post Office; I have sent to acquaint Genl Hazen with the March of the recruits, there will be betwixt 80
                            & 90 they are arm’d & accoutred—and will March so as to be at Princeton on the 21st Inst. I am Sir with
                            the highest esteem & regard your Excellencys most obed. servt
                        
                            Rich. Humpton Col.
                            2d P. Rg.
                        
                    